                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION (DETROIT)


In re:                                                      Chapter 13

Ebony L. Gresham,                                           Case No. 18-56289

         Debtor.                                            Hon. Phillip J. Shefferly
                                        /


                ORDER REGARDING APPLICATION OF THE HAVEN
              ACT TO THE DEBTOR’S PROPOSED PLAN MODIFICATION


         On March 10, 2020, the Court issued an Opinion Regarding Application of

the HAVEN Act to the Debtor’s Proposed Plan Modification (“Opinion”) (ECF

No. 62). For the reasons set forth in the Opinion, all of which are incorporated

herein,

         IT IS HEREBY ORDERED that the HAVEN Act applies to the calculation of

current monthly income for purposes of the Debtor’s proposed post-confirmation

Chapter 13 plan modification (ECF No. 40).



Signed on March 10, 2020




  18-56289-pjs     Doc 63   Filed 03/10/20   Entered 03/10/20 16:01:53   Page 1 of 1
